Citation Nr: 1403512	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-50 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of degenerative joint disease of the left knee, status-post arthroscopy, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected degenerative joint disease of the left knee, status-post arthroscopy.

3.  Entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected degenerative joint disease of the left knee, status-post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to April 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2007 rating decision denied service connection for right knee disability and denied an increased rating for the left knee disability.  New and material evidence, including private and VA treatment records, was received within one year of the decision, such that readjudication was required, which was accomplished by the RO in December 2008.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).  The December 2008 rating decision also denied service connection for bilateral hip disability.  
 
The Virtual VA claims file has been reviewed.  

The Veteran provided testimony at a January 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was the subject of Board remands dated September 2011 and September 2012, for the purpose of scheduling the Veteran's Board hearing.  The case was most recently before the Board in May 2013.  In May 2013, the Board found that additional development, including VA examinations, was necessary prior to adjudication of the issues on appeal, as listed above.  The requested VA examinations were provided in July 2013 and an additional SSOC was issued thereafter.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The case has been returned to the Board.


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee, status-post arthroscopy is manifested by dislocation of the semilunar cartilage of the left knee with pain on motion and swelling.  

2.  A right knee disorder, including degenerative joint disease of the right knee, was not manifest during service or within one year of separation.  A right knee disorder is not attributable to service.

3.  A right knee disorder or hip disorder is not related (causation or aggravation) to a service connected disease or injury.

4.  A bilateral hip disorder, including degenerative joint disease, was not manifest during service or within one year of separation.  A bilateral hip disorder is not attributable to service. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee, status-post arthroscopy is no more than 20 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5010-5258 (2013).

2.  A right knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  A right knee disorder is not proximately due to or the result of (causation or aggravation) a service-connected disease or injury.  38 C.F.R. § 3.310 (2013)

4.  A bilateral hip disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  A bilateral hip disorder is not proximately due to or the result of (causation or aggravation) a service-connected disease or injury.  38 C.F.R. § 3.310 (2013) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2007 and June 2008, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for an increased disability rating and claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded also VA examinations responsive to the claims for service connection of a bilateral hip disorder and a right knee disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected degenerative joint disease of the left knee, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for a higher evaluation is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's knee disability since the 2013 VA examination, including no assertion by the Veteran of worsening since the last VA examination.  The Veteran here does not assert that his disability worsened since the 2013 VA examination; he merely asserts entitlement to a higher disability evaluation for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that this disability worsened since the most recent VA examination, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability on appeal has not materially changed and a uniform evaluation is warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In April 1998, the RO granted entitlement to service connection for degenerative joint disease of the left knee, status-post arthroscopy.  A 20 percent disability evaluation was assigned pursuant to Diagnostic Codes (DCs) 5010-5260, effective April 20, 1998.  In January 2005, the RO revised the Diagnostic Code assigned to the Veteran's DCs to 5010-5258, and continued the 20 percent evaluation.  The Veteran's degenerative joint disease of the left knee, status-post arthroscopy continues to be rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5258.  Hyphenated diagnostic codes are used when an additional diagnostic code is required to identify the basis for the assigned rating.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint.  There is no higher evaluation available under this Code.

Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees. A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261. VAOPGCPREC 9-2004 (2004).  

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id. However, the Veteran's degenerative joint disease of the left knee, status-post arthroscopy is not productive of subluxation or lateral instability, and consideration under this Code is not warranted.  

After a review of the evidence of record, the Board finds that the Veteran's service-connected degenerative joint disease of the left knee, status-post arthroscopy most nearly approximates the current 20 percent disability rating in accordance with Diagnostic Code 5258.  The July 2013 VA examination found that the Veteran has a meniscus (semilunar cartilage) condition, with residual episodes of pain due to a meniscectomy.  Although radiology reports did not confirm effusion, the Board finds that the Veteran is competent to report that he experiences swelling of the left knee.  The current evaluation also contemplates pathology productive of painful motion due to his degenerative joint disease of the left knee, status-post arthroscopy.  See 38 C.F.R. §§ 4.59, 4.71.  Furthermore, the current evaluation is consistent with limitation of flexion to 30 degrees.  In order to warrant a higher evaluation, he must more closely approximate the functional equivalent of limitation of flexion to 15 degrees.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  A separate evaluation may be assigned for compensable limitation of extension.

In this regard, the Veteran's June 2007, December 2008, and July 2013 examinations show painful range of motion, but limitation of flexion was no worse than to 55 degrees (December 2008 VA examination report).  Thus, such pain did not functionally limit flexion to less than 15 degrees as required for a 30 percent rating under Diagnostic Code 5260.  See 38 C.F.R. § 4.7 (2013).  Furthermore, there is no lay evidence that the appellant is functionally restricted to less than 30 degrees of flexion.

Regarding the other plane of motion, the VA examinations disclosed that the Veteran had full extension, to 0 degrees.  There is no lay or medical evidence that extension is otherwise limited to a compensable degree (Diagnostic Code 5261).  

There is no indication that he has additional functional impairment, above and beyond the 20-percent level for degenerative joint disease of the left knee, status-post arthroscopy, which would support a higher rating for the left knee disability.  The Veteran's VA examination and consultation reports were repeatedly negative for objective evidence of incoordination, weakness, abnormal movement, or deformity.  See DeLuca, supra.  There was also no evidence of fatigability and crepitus.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  As a result, his current 20 percent rating for degenerative joint disease of the left knee, status-post arthroscopy, adequately compensates him for the extent of his pain, including insofar as its resulting effect on his limitation of flexion.

Additionally, the Board has considered the issue of an increased rating for the entire rating period on appeal under several other diagnostic codes used to evaluate disabilities of the knee.  There is no evidence of ankylosis of the left knee joint or any impairment of the tibia or fibula of the left leg to warrant consideration under either Diagnostic Code 5256 or 5262. 

Moreover, although the Veteran has a surgical scar, the Board notes that the July 2013 VA examiner found that the scar was not painful or unstable, and was not greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's degenerative joint disease of the left knee, status-post arthroscopy, are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran alleged that that he should be entitled to an increased evaluations for his degenerative joint disease of the left knee, status-post arthroscopy, but he did not indicate that he had to miss any time from work due to this disability.  Therefore, referral for consideration of an extraschedular rating for the Veteran's degenerative joint disease of the left knee, status-post arthroscopy, is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with degenerative joint disease of the left knee, status-post arthroscopy, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran does not allege, and the evidence does not demonstrate, that his right knee and bilateral hip disorder are related to an event or injury during active service.  Likewise, the Veteran does not allege, and the medical evidence does not demonstrate, that any right knee or bilateral hip disorder, including degenerative joint disease, was manifested within one year of separation.  

Instead, the Veteran alleges that his right knee and bilateral hip disorder are related to his service-connected left knee disability.  The Board acknowledges that the Veteran has been treated for right knee and bilateral hip pain, and that degenerative joint disease of the right knee and bilateral hips has been diagnosed.  However, the weight of the evidence is against the Veteran's claims.  

Here, there is evidence to the effect that there is right knee and bilateral hip pathology.  However, a close reading establishes that the Veteran's VA examinations did not establish a relationship between the Veteran's right knee and bilateral hip disorders and his service-connected left knee disability.  To the contrary, the VA examiners concluded that there was no (causal or aggravation) relationship between the Veteran's service-connected left knee disability and his right knee and bilateral hip disorders.  

Here, the most probative and credible evidence establishes that the Veteran's right knee and bilateral hip disorders, diagnosed as degenerative joint disease at the June 2007, December 2008, and July 2013 VA examinations, are unrelated (causation or aggravation) to his service-connected left knee disease or injury.  The July 2013 VA examiner found that the Veteran's degenerative joint disease of the right knee and bilateral hip did not develop for many years after service and that the Veteran's left knee disability could not cause or aggravate the Veteran's right knee and bilateral hip disorders.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   According to the VA examiner, there are no objective clinical findings related to the left knee which could provide a link between his left knee disability and the right knee and hip disorders.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To the extent that there are lay opinions, including the Veteran's statements, linking the Veteran's right knee and bilateral hip disorders to his service-connected left knee disability, the Board finds that the probative value of the general lay assertions are outweighed by the opinion of the July 2013 VA examination report.  The June 2007, December 2008, and July 2013 VA examination report explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, the opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's right knee and bilateral hip disorders to his service-connected left knee disability.  Furthermore, there is no reliable evidence of an increase in disability (aggravation) due to a service connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a right knee disorder and a bilateral hip disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease of the left knee, status-post arthroscopy is denied.

Service connection for a right knee disorder is denied.

Service connection for a bilateral hip disorder is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


